                                                          1   JAMES P. KEMP, ESQ.
                                                              Nevada Bar No.: 6375
                                                          2   VICTORIA L. NEAL, ESQ.
                                                          3   Nevada Bar No.: 13382
                                                              KEMP & KEMP
                                                          4   7435 W. Azure Drive, Ste 110
                                                              Las Vegas, NV 89130
                                                          5   702-258-1183 ph./702-258-6983 fax
                                                          6   jp@kemp-attorneys.com
                                                              vneal@kemp-attorneys.com
                                                          7
                                                              Attorneys for Plaintiff
                                                          8   Andi Kraja
                                                          9
                                                                                          UNITED STATES DISTRICT COURT
                                                         10
                                                                                                  DISTRICT OF NEVADA
                                                         11                                               ***
                                                         12
                                                               ANDI KRAJA
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                                                                    Case No.: 2:15-cv-01983-APG-NJK
                                                         13
                                                                                         Plaintiff,
                     7435 W. Azure Drive, Suite 110
                       LAS VEGAS, NEVADA 89130




                                                         14    vs.
KEMP & KEMP
                           ATTORNEYS AT LAW




                                                                                                                    STIPULATION TO EXTEND TIME
                                                         15                                                         FOR PLAINTIFF TO OBTAIN AN
                                                              BELLAGIO, LLC, a Nevada Corporation;                  EXPERT AND SUBMIT AN EXPERT
                                                         16                                                         REPORT AND ORDER
                                                              VINCENT DEFENDANT ROTOLO, an
                                                         17   Individual,                                           (SECOND REQUEST)
                                                                                  Defendants.
                                                         18                                                         Hearing Date: January 3, 2020

                                                         19
                                                         20          On September 26, 2019, the Court ordered the parties meet and confer regarding the
                                                         21
                                                              scheduling of an evidentiary hearing, including a schedule for possible discovery. The parties met
                                                         22
                                                              and conferred and on October 8, 2019, submitted a Joint Status Report/Stipulation For Proposed
                                                         23
                                                              Schedule which was approved by the Court on October 9, 2019. ECF No. 232. The Stipulation
                                                         24

                                                         25   reads in part “Kraja shall have until November 8, 2019 to retain and disclose an expert report

                                                         26   regarding the Visual Evidence. Kraja reserves the right to seek additional time to retain and disclose
                                                         27   an expert report, should the need for such an extension arise.” Id. at 2:4-6. An expert (out of area)
                                                         28
                                                                                                                1
                                                          1   has been located and a meeting scheduled for November 11, 2019. It was unknown at the time of the
                                                          2   first stipulation how long it would take for the expert to draft a report. To that end, the parties
                                                          3
                                                              stipulated that Plaintiff may have up to and including November 21, 2019 in which to submit an
                                                          4
                                                              expert report, but may request additional time should the need for such an extension arise. ECF No.
                                                          5

                                                          6   234.

                                                          7          On November 20, 2019, Plaintiff was informed the expert report would not be ready until

                                                          8   December 3, 2019. The parties met and conferred and agreed that Plaintiff may have up to and
                                                          9
                                                              including December 3, 2019 in which to submit an expert report.
                                                         10
                                                                     Dated this 20th day of November, 2019.
                                                         11
                                                               KEMP & KEMP                                        PISANELLI BICE PLLC
                                                         12
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                         13
                                                               By: /s/ Victoria L. Neal, Esq.                     By: /s/ Robert A. Ryan, Esq.
                     7435 W. Azure Drive, Suite 110
                       LAS VEGAS, NEVADA 89130




                                                         14    James P. Kemp, Esq., Bar No. 6375                  Todd L. Bice, Esq., Bar No. 4534
KEMP & KEMP
                           ATTORNEYS AT LAW




                                                               Victoria L. Neal, Esq., Bar No. 13382              Robert A. Ryan, Esq., Bar No. 12084
                                                         15    7435 W. Azure Drive, Suite 110                     400 South 7th Street, Suite 300
                                                         16    Las Vegas, Nevada 89130                            Las Vegas, Nevada 89101

                                                         17    Attorneys for Plaintiff, Andi Kraja                Attorneys for Defendant, Bellagio LLC
                                                         18

                                                         19                                                        IT IS SO ORDERED:
                                                         20

                                                         21

                                                         22                                                        ________________________________
                                                                                                                   DISTRICT  COURTDISTRICT
                                                                                                                   UNITED STATES     JUDGE JUDGE
                                                         23                                                        Dated: November 21, 2019.
                                                         24                                                        DATED: ___________________
                                                         25

                                                         26
                                                         27

                                                         28
                                                                                                              2
